70 F.3d 1252
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Luther C. PERKINS, Plaintiff, Appellant,v.Jesse BROWN, Secretary, U.S. Department of Veterans Affairs,Defendant, Appellee.
No. 95-1645.
United States Court of Appeals, First Circuit.
Dec. 5, 1995.

Luther C. Perkins on brief pro se.
Paul M. Gagnon, United States Attorney, and T. David Plourde, Assistant United States Attorney, on brief for appellee.
Before SELYA, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
We have carefully reviewed the parties' briefs and the record on appeal.  We affirm the judgment of the district court essentially for the reasons stated in the order dated May 25, 1995.  We add that, under our system of representative litigation, clients are ordinarily held responsible for the acts and omissions of their attorneys.  See Thibeault v. Square D Co., 960 F.2d 239, 246 (1st Cir.1992) ("[W]hile '[t]he argument that the sins of the attorney should not be visited upon the client is a seductive one, ... its siren call is overborne by the nature of the adversary system.' "  (quoting Damiani v. Rhode Island Hosp., 704 F.2d 12, 16 (1st Cir.1983)));  see also Link v. Wabash R. Co., 370 U.S. 626, 633-34 (1962).  Although we are not unsympathetic with appellant's plight, we agree that he is left to his remedies against counsel.


2
Affirmed.